EXHIBIT 10.2
 
Dunn Commercial, LP
[img_ex102001.jpg]
 
Texas Association of Realtors®
COMMERCIAL LEASE
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED
©Texas Association of REALTORS®, Inc. 2002

--------------------------------------------------------------------------------

Table of Contents
 
No.
  Paragraph Description  
Pg.
   
No.
 
Paragraph Description
  Pg.                          
1.
  Parties   2     22.  
Holdover
  11
2.
  Leased Premises   2     23.  
Landlord's Lien & Security Interest
  11
3.
  Term   2     24.  
Assignment and Subletting
  11     A.
Term
        25.  
Relocation
  11     B.
Delay of Occupancy
        26.  
Subordination
  11
4.
  Rent and Expenses   3     27.  
Estoppel Certificates
  12     A.
Base Monthly Rent
        28.  
Casualty Loss
  12     B.
First Full Month's Rent
        29.  
Condemnation
  12     C.
Prorated Rent
        30.  
Attorney's Fees
  12     D.
Additional Rent
        31.  
Representations
  13     E.
Place of Payment
        32.  
Brokers
  13     F.
Method of Payment
        33.  
Addenda
  13     G.
Late Charges
        34.  
Notices
  14     H.
Returned Checks
        35.  
Special Provisions
  14
5.
  Security Deposit   4     36.  
Agreement of the Parties
  14
6.
  Taxes   4              
7.
  Utilities   4              
8.
  Insurance   5         ADDENDA & EXHIBITS (check all that apply)    
9.
  Use and Hours   6              
10.
  Legal Compliance   6     þ  
Exhibit Oakhollow Business Park Rules and Regulations
   
11.
  Signs   7     þ  
Exhibit Floorplan/Siteplan
   
12.
  Access By Landlord   7     o  
Commercial Lease Addendum for Broker's Fee
   
13.
  Move-In Condition   7     þ  
Commercial Lease Expense Reimbursement Addendum
   
14.
  Move-Out Condition   7     o  
Commercial Lease Addendum for Extension Option
   
15.
  Maintenance and Repairs   8     o  
Commercial Lease Addendum for Percentage Rent
        A.
Cleaning
        o  
Commercial Lease Parking Addendum
        B.
Conditions Caused by a Party
        o  
Commercial Landlord's Rules and Regulations
        C.
Repair & Maintenance Responsibility
        o  
Commercial Lease Guaranty
        D.
Repair Persons
        o  
Commercial Lease Right of First Refusal Addendum
        E.
HVAC Service Contract
        o  
Commercial Lease Addendum for Optional Space
        F.
Common Areas
        o  
Commercial Leasehold Construction Addendum
        G.
Notice of Repairs
        o             H.
Failure to Repair
        o        
16.
  Alterations   9              
17.
  Liens   9              
18.
  Liability   10          
19.
  Indemnity   10          
20.
  Default   10          
21.
  Abandonment, Interruption of Utilities, Removal of Property & Lockout   10    
     

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 1 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
[img_ex102001.jpg]
Texas Association of Realtors®
COMMERCIAL LEASE
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED
©Texas Association of REALTORS®, Inc. 2002

--------------------------------------------------------------------------------

 

1. PARTIES: The parties to this lease are:             Tenant: Preferred RX,
LLC                                                                                                                                                                                                                    
      1221 Corporate Dr Arlington, TX
76006                                                                                                                                                                               ; and
            Landlord: Oak Hollow Partners
LLC                                                                                                                                                                                                       ;
and       c/o Classic Property
Management                                                                                                                                                                                       
.         2. LEASED PREMISES:           A.  Landlord leases to Tenant the
following described real property, known as the "leased premises," along with
all its improvements (Check only one box):           þ (1) Multiple-Tenant
Property:  Suite or Unit Number  1221   containing approximately
 5,004                square feet of rentable area in  Oakhollow Business
Park                                                      (building name)at
 1221 Corporate
Dr                                                                                                                         (address)
in    Arlington                                 (city),
   Tarrant                                                             (county),
Texas, which is legally described on attached Exhibit
                                                            or as
follows: Brookhollow/Arlington Addition Blk 2 Lot
3R                                                                .           o
(2) Single-Tenant Property:  The real property
at:  ______________________  (address) in ________________________________
(city), ______________________ (county), Texas, which is legally described on
attached Exhibit ____________________________ or as follows:
__________________________________________.           B. If Paragraph 2A(1)
applies:     (1) "Property" means the building or complex in which the leased
premises are located, inclusive of any common areas, drives, parking areas, and
walks; and     (2) the parties agree that the rentable area of the leased
premises may not equal the actual or useable area within the leased premises and
may include an allocation of common areas in the Property.         3. TERM:    
      A.
Term: The term of this lease is     60           months and         0        
days, commencing on: 
 
  September 1, 2007                                       (Commencement Date)
and ending on 
 
  August 31, 2012                                            (Expiration Date).

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 2 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
                         
Commercial Lease concerning:
1221 Corporate Dr

 

  B.
Delay of Occupancy:  If Tenant is unable to occupy the leased premises on the
Commencement Date because of construction on the leased premises to be completed
by Landlord that is not substantially complete or a prior tenant's holding over
of the leased premises, Landlord will not be liable to Tenant for such delay and
this lease will remain enforceable.  In the event of such a delay, the
Commencement Date will automatically be extended to the date Tenant is able to
occupy the Property and the Expiration Date will also be extended by a like
number of days, so that the length of this lease remains unchanged.  If Tenant
is unable to occupy the leased premises after the 90th day after the
Commencement Date because of construction on the leased premises to be completed
by Landlord that is not substantially complete or a prior tenant's holding over
of the leased premises, Tenant may terminate this lease by giving written notice
to Landlord before the leased premises become available to be occupied by Tenant
and Landlord will refund to Tenant any amounts paid to Landlord by Tenant.  This
Paragraph 3B does not apply to any delay in occupancy caused by cleaning or
repairs.
          C. Unless the parties agree otherwise, Tenant is responsible for
obtaining a certificate of occupancy for the leased premises if required by a
governmental body.         4. RENT AND EXPENSES:           A. Base Monthly
Rent:  On or before the first day of each month during this lease, Tenant will
pay Landlord base monthly rent as described on attached Exhibit __________ or as
follows:


from
September 1, 2007 to August 31, 2008 :
    $ 4,129.00 ;  
from
September 1, 2008 to August 31, 2009 :
    $ 4,546.00 ;  
from
September 1, 2009 to August 31, 2010 :
    $ 4,963.00 ;  
from
September 1, 2010 to August 31, 2011 :
    $ 5,172.00 ;  
from
September 1, 2011 to August 31, 2012 :
    $ 5,380.00 .  
from
______________ to ____________ :
    $ _______  

 
 
B.
First Full Month's Rent:  The first full base monthly rent is due on or
before September 1, 2007





 
C.
Prorated Rent:  If the Commencement Date is on a day other than the first day of
a month, Tenant will pay Landlord as prorated rent, an amount equal to the base
monthly rent multiplied by the following fraction:  the number of days from the
Commencement Date to the first day of the following month divided by the number
of days in the month in which this lease commences. The prorated rent is due on
or before the Commencement Date.



 
D.
Additional Rent:  In addition to the base monthly rent and prorated rent, Tenant
will pay Landlord all other amounts, as provided by the attached (Check all that
apply.):

 
 
R
(1)
Commercial Expense Reimbursement Addendum

 
£
(2)
Commercial Percentage Rent Addendum

 
£
(3)
Commercial Parking Addendum

 
£
(4)
_________________________________________________________________________________

 







 
All amounts payable under the applicable addenda are deemed to be "rent" for the
purposes of this lease.

 



 
E.
Place of Payment:  Tenant will remit all amounts due Landlord under this lease
to the following person at the place stated or to such other person or place as
Landlord may later designate in writing:

 

  Name:
Oakhollow Partners LLC c/o Classic Property
Management                                                                           

  Address:
2415 Ave J Suite
100                                                                                                                                               
Arlington, TX
76006                                                                                                                                              
 



 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 3 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
 
F.
Method of Payment:  Tenant must pay all rent timely without demand, deduction,
or offset, except as permitted by law or this lease.  If Tenant fails to timely
pay any amounts due under this lease or if any check of Tenant is returned to
Landlord by the institution on which it was drawn, Landlord after providing
written notice to Tenant may require Tenant to pay subsequent amounts that
become due under this lease in certified funds.  This paragraph does not limit
Landlord from seeking other remedies under this Lease for Tenant's failure to
make timely payments with good funds.



 
G.
Late Charges:  If Landlord does not actually receive a rent payment at the
designated place of payment within 5 days after the date it is due, Tenant will
pay Landlord a late charge equal to 5% of the amount due.  In this paragraph,
the mailbox is not the agent for receipt for Landlord.  The late charge is a
cost associated with the collection of rent and Landlord's acceptance of a late
charge does not waive Landlord's right to exercise remedies under Paragraph 20.



 
H.
Returned Checks:  Tenant will pay $ 25.00   (not to exceed $25) for each check
Tenant tenders to Landlord which is returned by the institution on which it is
drawn for any reason, plus any late charges until Landlord receives payment.



5.
SECURITY DEPOSIT:



 
A.
Upon execution of this lease, Tenant will pay $ 5,380.00                        
to Landlord as a security deposit.



 
B.
Landlord may apply the security deposit to any amounts owed by Tenant under this
lease.  If Landlord applies any part of the security deposit during any time
this lease is in effect to amounts owed by Tenant, Tenant must, within 10 days
after receipt of notice from Landlord, restore the security deposit to the
amount stated.



 
C.
After Tenant surrenders the leased premises to Landlord and provides Landlord
written notice of Tenant's forwarding address, Landlord will, not later than the
time required by §93.005, Texas Property Code, refund the security deposit less
any amounts applied toward amounts owed by Tenant or other charges authorized by
this lease.  The parties agree that Landlord acts in good faith if Landlord
accounts for the security deposit within the time stated.



6.
TAXES:  Unless otherwise agreed by the parties, Landlord will pay all real
property ad valorem taxes assessed against the leased premises.

 
7.
UTILITIES:

 
 
A.
The party designated below will pay for the following utility charges to the
leased premises and any connection charges for the utilities. (Check all that
apply.)

 

   
N/A
 
Landlord
 
Tenant
(1) Water
 
o
 
R
 
o
(2) Sewer
 
o
 
R
 
o
(3) Electric
 
o
 
o
 
R
(4) Gas
 
o
 
o
 
R
(5) Telephone
 
o
 
o
 
R
(6) Trash
 
o
 
o
 
R
(7) Cable
 
o
 
o
 
R
(8) Janitorial                                                       
 
o
 
o
 
R
(9) All other utilities
 
o
 
o
 
R

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 4 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
 
B.
The party responsible for the charges under Paragraph 7A will pay the charges
directly to the utility service provider.  The responsible party may select the
utility service provider except that if Tenant selects the provider any access
or alterations to the Property or leased premises necessary for the utilities
may be made only with Landlord's prior consent, which Landlord will not
unreasonably withhold.  If Landlord incurs any liability for utility or
connection charges for which Tenant is responsible to pay and Landlord pays such
amount, Tenant will immediately upon written notice from Landlord reimburse
Landlord such amount.



 
C.
Notice:  Tenant should determine if all necessary utilities are available to the
leased premises and are adequate for Tenant's intended use.



 
D.
After-Hours HVAC Charges:  "HVAC services" means the utility expenses to heat
and cool the leased premises. (Check one box only.)



 
R
(1)
Landlord is obligated to provide the HVAC services to the leased premises only
during the Property's operating hours specified under Paragraph 9C.

 
 

 
£
(2)
Landlord will provide the HVAC services to the leased premises during the
operating hours specified under Paragraph 9C for no additional charge and will,
at Tenant's request, provide HVAC services to the leased premises during other
hours for an additional charge of $______________ per hour.  Tenant will pay
Landlord the charges under this paragraph immediately upon receipt of Landlord's
invoice.  Hourly charges are charged on a half-hour basis.  Any partial hour
will be rounded up to the next half hour.  Tenant will comply with Landlord's
procedures to make a request to provide the additional HVAC services under this
paragraph.



 
£
(3)
Tenant will pay for the HVAC services under this lease.



8.
INSURANCE:

 
 
A.
During all times this lease is in effect, Tenant must, at Tenant's expense,
maintain in full force and effect from an insurer authorized to operate in
Texas:

 
(1)
public liability insurance in an amount not less than $1,000,000.00 on an
occurrence basis naming Landlord as an additional insured; and



 
(2)
personal property damage insurance for Tenant's business operations and contents
on the leased premises in an amount sufficient to replace such contents after a
casualty loss.



 
B.
Before the Commencement Date, Tenant must provide Landlord with a copy of the
insurance certificates evidencing the required coverage.  If the insurance
coverage changes in any manner or degree at any time this lease is in effect,
Tenant must, not later than 10 days after the change, provide Landlord a copy of
an insurance certificate evidencing the change.



 
C.
If Tenant fails to maintain the required insurance in full force and effect at
all times this lease is in effect, Landlord may:

 
(1)
purchase insurance that will provide Landlord the same coverage as the required
insurance and Tenant must immediately reimburse Landlord for such expense; or

 
(2)
exercise Landlord's remedies under Paragraph 20.



 
D.
Unless the parties agree otherwise, Landlord will, at Landlord's expense,
maintain in full force and effect insurance for fire and extended coverage in an
amount to cover the reasonable replacement cost of the improvements of the
Property and public liability insurance in an amount that Landlord determines
reasonable and appropriate.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 5 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

                
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 

  E. If there is an increase in Landlord's insurance premiums for the leased
premises or Property or its contents that is caused by Tenant, Tenant's use of
the leased premises, or any improvements made by or for Tenant, Tenant will, for
each year this lease is in effect, pay Landlord the increase immediately after
Landlord notifies Tenant of the increase.  Any charge to Tenant under this
Paragraph 8D will be equal to the actual amount of the increase in Landlord's
insurance premium.       9. USE AND HOURS:

 

  A.
Tenant may use the leased premises for the following purpose and no
other: General
Office                                                                                                                                          
   
________________________________________________________________________________________________________________________________
   
________________________________________________________________________________________________________________________________
   
________________________________________________________________________________________________________________________________.

 

 
B.
Unless otherwise specified in this lease, Tenant will operate and conduct its
business in the leased premises during business hours that are typical of the
industry in which Tenant represents it operates.
          C.
The Property maintains operating hours of (specify hours, days of week, and if
inclusive or exclusive of weekends and holidays):
Common Area HVAC 7:00 am - 7:00pm Building open
24/7                                                                                                                                                                                               
     
   
________________________________________________________________________________________________________________________________
   
________________________________________________________________________________________________________________________________
      10. LEGAL COMPLIANCE:           A. Tenant may not use or permit any part
of the leased premises to be used for:     (1) any activity which is a nuisance
or is offensive, noisy, or dangerous;     (2) any activity that interferes with
any other tenant's normal business operations or Landlord's management of the
Property;     (3) any activity that violates any applicable law, regulation,
zoning ordinance, restrictive covenant, governmental order, owners' association
rules, tenants' association rules, Landlord's rules or regulations, or this
lease;     (4) any hazardous activity that would require any insurance premium
on the Property or leased premises to increase or that would void any such
insurance;     (5) any activity that violates any applicable federal, state, or
local law, including but not limited to those laws related to air quality, water
quality, hazardous materials, wastewater, waste disposal, air emissions, or
other environmental matters;     (6) the permanent or temporary storage of any
hazardous material; or     (7)
___________________________________________________________________________________________________________________________
     
___________________________________________________________________________________________________________________________
     
___________________________________________________________________________________________________________________________
     
___________________________________________________________________________________________________________________________
     
___________________________________________________________________________________________________________________________
          B. "Hazardous material" means any pollutant, toxic substance,
hazardous waste, hazardous material, hazardous substance, solvent, or oil as
defined by any federal, state, or local environmental law, regulation,
ordinance, or rule existing as of the date of this lease or later enacted.      
  C. Landlord does not represent or warrant that the leased premises or Property
conform to applicable restrictions, zoning ordinances, setback lines, parking
requirements, impervious ground cover ratio requirements, and other matters that
may relate to Tenant's intended use.  Tenant must satisfy itself that the leased
premises may be used as Tenant intends by independently investigating all
matters related to the use of the leased premises or Property.  Tenant agrees
that it is not relying on any warranty or representation made by Landlord,
Landlord's agent, or any broker concerning the use of the leased premises or
Property.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 6 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
11.
SIGNS:



 
A.
Tenant may not post or paint any signs at, on, or about the leased premises or
Property without Landlord's written consent. Landlord may remove any
unauthorized sign, and Tenant will promptly reimburse Landlord for its cost to
remove any unauthorized sign.



 
B.
Any authorized sign must comply with all laws, restrictions, zoning ordinances,
and any governmental order relating to signs on the leased premises or Property.
Landlord may temporarily remove any authorized sign to complete repairs or
alterations to the leased premises or the Property.



 
C.
By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant's expense, to remove, without damage
to the Property or leased premises, any or all signs that were placed on the
Property or leased premises by or at the request of Tenant. Any signs that
Landlord does not require Tenant to remove and that are fixtures, become the
property of the Landlord and must be surrendered to Landlord at the time this
lease ends.



12.
ACCESS BY LANDLORD:



 
A.
During Tenant's normal business hours Landlord may enter the leased premises for
any reasonable purpose, including but not limited to purposes for repairs,
maintenance, alterations, and showing the leased premises to prospective tenants
or purchasers. Landlord may access the leased premises after Tenant's normal
business hours if: (1) entry is made with Tenant's permission; or (2) entry is
necessary to complete emergency repairs. Landlord will not unreasonably
interfere with Tenant's business operations when accessing the leased premises.



 
B.
During the last   60   days of this lease, Landlord may place a "For Lease" or
similarly worded sign in the leased premises.



13.
MOVE-IN CONDITION: Tenant has inspected the leased premises and accepts it in
its present (as-is) condition unless expressly noted otherwise in this lease.
Landlord and any agent have made no express or implied warranties as to the
condition or permitted use of the leased premises or Property.



14.
MOVE-OUT CONDITION AND FORFEITURE OF TENANT'S PERSONAL PROPERTY:



 
A.
At the time this lease ends, Tenant will surrender the leased premises in the
same condition as when received, except for normal wear and tear.  Tenant will
leave the leased premises in a clean condition free of all trash, debris,
personal property, hazardous materials, and environmental contaminants.



 
B.
If Tenant leaves any personal property in the leased premises after Tenant
surrenders possession of the leased premises, Landlord may:  (1) require Tenant,
at Tenant's expense, to remove the personal property by providing written notice
to Tenant; or (2) retain such personal property as forfeited property to
Landlord.



 
C.
"Surrender" means vacating the leased premises and returning all keys and access
devices to Landlord. "Normal wear and tear" means deterioration that occurs
without negligence, carelessness, accident, or abuse.



 
D.
By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant's expense, to remove, without damage
to the Property or leased premises, any or all fixtures that were placed on the
Property or leased premises by or at the request of Tenant. Any fixtures that
Landlord does not require Tenant to remove become the property of the Landlord
and must be surrendered to Landlord at the time this lease ends.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 7 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
15.
MAINTENANCE AND REPAIRS:



 
A.
Cleaning: Tenant must keep the leased premises clean and sanitary and promptly
dispose of all garbage in appropriate receptacles. o Landlord R Tenant will
provide, at its expense, janitorial services to the leased premises that are
customary and ordinary for the Property type.



 
B.
Repairs of Conditions Caused by a Party: Each party must promptly repair a
condition in need of repair that is caused, either intentionally or negligently,
by that party or that party's guests, patrons, invitees, contractors or
permitted subtenants.



 
C.
Repair and Maintenance Responsibility: Except as provided by Paragraph 15B, the
party designated below, at its expense, is responsible to maintain and repair
the following specified items in the leased premises. The specified items must
be maintained in clean and good operable condition. If a governmental regulation
or order requires a modification to any of the specified items, the party
designated to maintain the item must complete and pay the expense of the
modification. The specified items include and relate only to real property in
the leased premises. Tenant is responsible for the repair and maintenance of its
personal property. (Check all that apply.)

 

     
N/A
 
Landlord
  Tenant
(1)
Foundation, exterior walls, roof, and other structural components
 
o
 
R
 
o
(2)
Glass and windows
 
o
 
o
 
R
(3)
Fire protection equipment and fire sprinkler systems
 
o
 
R
 
o
(4)
Exterior & overhead doors, including closure devices, molding, locks, and
hardware
 
o
 
o
 
R
(5)
Grounds maintenance, including landscaping and ground sprinklers
 
o
 
R
 
o
(6)
Interior doors, including closure devices, frames, molding, locks, and hardware
 
o
 
o
 
R
(7)
Parking areas and walks
 
o
 
R
 
o
(8)
Plumbing systems, drainage systems, electrical systems, ballast and lamp
replacement, and mechanical systems, except those specifically designated
otherwise
 
o
 
R
 
o
(9)
Heating Ventilation and Air Conditioning (HVAC) systems
 
o
 
R
 
o
(10)
Signs and lighting:
             
(b) Facia
 
R
 
o
 
o
 
(d) Door/Suite
 
R
 
o
 
o
 
(c) Monument
 
R
 
o
 
o
  (d) Door/Suite  
R
 
o
 
o
(11)
Extermination and pest control, excluding wood-destroying insects
 
o
 
o
 
R
(12)
Storage yards and storage buildings
 
R
 
o
 
o
(13)
Wood-destroying insect treatment and repairs
 
o
 
R
 
o
(14)
Cranes and related systems
 
R
 
o
 
o
(15)
All plumbing systems in the suite
 
o
 
R
 
o
(16)
All electrical lights and doors
 
o
 
R
 
o
(17)
All other items and systems.
 
o
 
o
 
R

 
 
D.
Repair Persons:  Repairs must be completed by trained, qualified, and insured
repair persons.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 8 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
 
E.
HVAC Service Contract: If Tenant maintains the HVAC system under Paragraph
15C(9), Tenant £ is R is not required to maintain, at its expense, a regularly
scheduled maintenance and service contract for the HVAC system. The maintenance
and service contract must be purchased from a HVAC maintenance company that
regularly provides such contracts to similar properties. If Tenant fails to
maintain a required HVAC maintenance and service contract in effect at all times
during this lease, Landlord may do so and charge Tenant the expense of such a
maintenance and service contract or exercise Landlord's remedies under Paragraph
20.



 
F.
Common Areas: Landlord will maintain any common areas in the Property in a
manner as Landlord determines to be in the best interest of the Property.
Landlord will maintain any elevator and signs in the common area. Landlord may
change the size, dimension, and location of any common areas, provided that such
change does not materially impair Tenant's use and access to the leased
premises. Tenant has the non-exclusive license to use the common areas in
compliance with Landlord's rules and restrictions. Tenant may not solicit any
business in the common areas or interfere with any other person's right to use
the common areas. This paragraph does not apply if Paragraph 2A(2) applies.



 
G.
Notice of Repairs:  Tenant must promptly notify Landlord of any item that is in
need of repair and that is Landlord's responsibility to repair.  All requests
for repairs to Landlord must be in writing.



 
H.
Failure to Repair: Landlord must make a repair for which Landlord is responsible
within a reasonable period of time after Tenant provides Landlord written notice
of the needed repair. If Tenant fails to repair or maintain an item for which
Tenant is responsible within 10 days after Landlord provides Tenant written
notice of the needed repair or maintenance, Landlord may: (1) repair or maintain
the item, without liability for any damage or loss to Tenant, and Tenant must
immediately reimburse Landlord for the cost to repair or maintain; or (2)
exercise Landlord's remedies under Paragraph 20.



16.
ALTERATIONS:

 
 
A.
Tenant may not alter, improve, or add to the Property or the leased premises
without Landlord's written consent. Landlord will not unreasonably withhold
consent for the Tenant to make reasonable non-structural alterations,
modifications, or improvements to the leased premises.



 
B.
Tenant may not alter any locks or any security devices on the Property or the
leased premises without Landlord's consent. If Landlord authorizes the changing,
addition, or rekeying of any locks or other security devices, Tenant must
immediately deliver the new keys and access devices to Landlord.



 
C.
If a governmental order requires alteration or modification to the leased
premises, the party obligated to maintain and repair the item to be modified or
altered as designated in Paragraph 15 will, at its expense, modify or alter the
item in compliance with the order.



 
D.
Any alterations, improvements, fixtures or additions to the Property or leased
premises installed by either party during the term of this lease will become
Landlord's property and must be surrendered to Landlord at the time this lease
ends, except for those fixtures Landlord requires Tenant to remove under
Paragraph 11 or 14 or if the parties agree otherwise in writing.

 
17.
LIENS: Tenant may not do anything that will cause the title of the Property or
leased premises to be encumbered in any way. If Tenant causes a lien to be filed
against the Property or leased premises, Tenant will within 20 days after
receipt of Landlord's demand: (1) pay the lien and have the lien released of
record; or (2) take action to discharge the lien. Tenant will provide Landlord a
copy of any release Tenant obtains pursuant to this paragraph.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 9 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
18.
LIABILITY:  To the extent permitted by law, Landlord is NOT responsible to
Tenant or Tenant's employees, patrons, guests, or invitees for any damages,
injuries, or losses to person or property caused by:



 
A.
an act, omission, or neglect of:  Tenant; Tenant's agent; Tenant's guest;
Tenant's employees; Tenant's patrons; Tenant's invitees; or any other tenant on
the Property;



 
B.
fire, flood, water leaks, ice, snow, hail, winds, explosion, smoke, riot,
strike, interruption of utilities, theft, burglary, robbery, assault, vandalism,
other persons, environmental contaminants, or other occurrences or casualty
losses.



19.
INDEMNITY:  Each party will indemnify and hold the other party harmless from any
property damage, personal injury, suits, actions, liabilities, damages, cost of
repairs or service to the leased premises or Property, or any other loss caused,
negligently or otherwise, by that party or that party's employees, patrons,
guests, or invitees.

 
20.
DEFAULT:

 
 
A.
If Landlord fails to comply with this lease within 30 days after Tenant notifies
Landlord of Landlord's failure to comply, Landlord will be in default and Tenant
may seek any remedy provided by law.  If, however, Landlord's non-compliance
reasonably requires more than 30 days to cure, Landlord will not be in default
if the cure is commenced within the 30-day period and is diligently pursued.



 
B.
If Landlord does not actually receive at the place designated for payment any
rent due under this lease within 5 days after it is due, Tenant will be in
default.  If Tenant fails to comply with this lease for any other reason within
10 days after Landlord notifies Tenant of its failure to comply, Tenant will be
in default.



 
C.
If Tenant is in default, Landlord may:  (i) terminate Tenant's right to occupy
the leased premises by providing Tenant with at least 3 days written notice; and
(ii) accelerate all rents which are payable during the remainder of this lease
or any renewal period without notice or demand.  Landlord will attempt to
mitigate any damage or loss caused by Tenant's breach by using commercially
reasonable means.  If Tenant is in default, Tenant will be liable for:

 
(1)
any lost rent;

 
(2)
Landlord's cost of reletting the leased premises, including brokerage fees,
advertising fees, and other fees necessary to relet the leased premises;

 
(3)
repairs to the leased premises for use beyond normal wear and tear;

 
(4)
all Landlord's costs associated with eviction of Tenant, such as attorney's
fees, court costs, and prejudgment interest;

 
(5)
all Landlord's costs associated with collection of rent such as collection fees,
late charges, and returned check charges;

 
(6)
cost of removing any of Tenant's equipment or fixtures left on the leased
premises or Property;

 
(7)
cost to remove any trash, debris, personal property, hazardous materials, or
environmental contaminants left by Tenant or Tenant's employees, patrons,
guests, or invitees in the leased premises or Property;

 
(8)
cost to replace any unreturned keys or access devices to the leased premises,
parking areas, or Property,

 
(9)
any other recovery to which Landlord may be entitled under this lease or under
law.



21.
ABANDONMENT, INTERRUPTION OF UTILITIES, REMOVAL OF PROPERTY, AND LOCKOUT: 
Chapter 93 of the Texas Property Code governs the rights and obligations of the
parties with regard to:  (a) abandonment of the leased premises; (b)
interruption of utilities; (c) removal of Tenant's property; and (d) "lock-out"
of Tenant.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 10 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 



 
Commercial Lease concerning:
1221 Corporate Dr

 
22.
HOLDOVER:  If Tenant fails to vacate the leased premises at the time this lease
ends, Tenant will become a tenant-at-will and must vacate the leased premises
immediately upon receipt of demand from Landlord.  No holding over by Tenant,
with or without the consent of Landlord, will extend this lease.  Tenant will
indemnify Landlord and any prospective tenants for any and all damages caused by
the holdover.  Rent for any holdover period will be 2 times the base monthly
rent plus any additional rent calculated on a daily basis and will be
immediately due and payable daily without notice or demand.



23.
LANDLORD'S LIEN AND SECURITY INTEREST:  To secure Tenant's performance under
this lease, Tenant grants to Landlord a lien and security interest against all
of Tenant's nonexempt personal property that is in the leased premises or
Property. This lease is a security agreement for the purposes of the Uniform
Commercial Code.  Landlord may file a copy of this lease as a financing
statement.



24.
ASSIGNMENT AND SUBLETTING:  Landlord may assign this lease to any subsequent
owner of the Property.   Tenant may not assign this lease or sublet any part of
the leased premises without Landlord's written consent.  An assignment of this
lease or subletting of the leased premises without Landlord's written consent is
voidable by Landlord.  If Tenant assigns this lease or sublets any part of the
leased premises, Tenant will remain liable for all of Tenant's obligations under
this lease regardless if the assignment or sublease is made with or without the
consent of Landlord.



25.
RELOCATION:



x
A.
By providing Tenant with not less than 90 days advanced written notice, Landlord
may require Tenant to relocate to another location in the Property, provided
that the other location is equal in size or larger than the leased premises then
occupied by Tenant and contains similar leasehold improvements.  Landlord will
pay Tenant's reasonable out-of-pocket moving expenses for moving to the other
location.  "Moving expenses" means reasonable expenses payable to professional
movers, utility companies for connection and disconnection fees, wiring
companies for connecting and disconnecting Tenant's office equipment required by
the relocation, and printing companies for reprinting Tenant's stationary and
business cards.  A relocation of Tenant will not change or affect any other
provision of this lease that is then in effect, including rent and reimbursement
amounts, except that the description of the suite or unit number will
automatically be amended.



o
B.
Landlord may not require Tenant to relocate to another location in the Property
without Tenant's prior consent.



26.
SUBORDINATION:

      

 
A.
This lease and Tenant's leasehold interest are and will be subject, subordinate,
and inferior to:

 
(1)
any lien, encumbrance, or ground lease now or hereafter placed on the leased
premises or the Property that Landlord authorizes;

 
(2)
all advances made under any such lien, encumbrance, or ground lease;

 
(3)
the interest payable on any such lien or encumbrance;

 
(4)
any and all renewals and extensions of any such lien, encumbrance, or ground
lease;

 
(5)
any restrictive covenant affecting the leased premises or the Property; and

 
(6)
the rights of any owners' association affecting the leased premises or Property.



 
B.
Tenant must, on demand, execute a subordination, attornment, and non-disturbance
agreement that Landlord may request that Tenant execute, provided that such
agreement is made on the condition that this lease and Tenant's rights under
this lease are recognized by the lien-holder.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 11 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr



27.
ESTOPPEL CERTIFICATES:  Within 10 days after receipt of a written request from
Landlord, Tenant will execute and deliver to Landlord an estoppel certificate
that identifies:

 

 
A.
any breach of the lease;



 
B.
the then current rent payment and rent schedule;

 
C.
the date the next rent payment is due;

 
D.
any advance rent payments;

 
E.
the amount of the security deposit;

 
F.
any claims for any offsets;

 
G.
the then current term of the lease;

 
H.
any renewal options;

 
I.
Tenant's possession and acceptance of the leased premises and improvements;

 
J.
any ownership interest by Tenant; and

 
K.
any other information reasonably requested in the certificate.

























28.
CASUALTY LOSS:



 
A.
Tenant must immediately notify Landlord of any casualty loss in the leased
premises.  Within 20 days after receipt of Tenant's notice of a casualty loss,
Landlord will notify Tenant if the leased premises are less than or more than
50% unusable, on a per square foot basis, and if Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty loss.



 
B.
If the leased premises are less than 50% unusable and Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty, Landlord will restore the leased premises to substantially the
same condition as before the casualty.  If Landlord fails to substantially
restore within the time required, Tenant may terminate this lease.



 
C.
If the leased premises are more than 50% unusable and Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty, Landlord may:  (1) terminate this lease; or (2) restore the leased
premises to substantially the same condition as before the casualty.  If
Landlord chooses to restore and does not substantially restore the leased
premises within the time required, Tenant may terminate this lease.



 
D.
If Landlord notifies Tenant that Landlord cannot substantially restore the
leased premises within 120 days after Tenant notifies Landlord of the casualty
loss, Landlord may:  (1) choose not to restore and terminate this lease; or (2)
choose to restore, notify Tenant of the estimated time to restore, and give
Tenant the option to terminate this lease by notifying Landlord within 10 days.



 
E.
If this lease does not terminate because of a casualty loss, rent will be
reduced from the date Tenant notifies Landlord of the casualty loss to the date
the leased premises are substantially restored by an amount proportionate to the
extent the leased premises are unusable.



29.
CONDEMNATION:  If after a condemnation or purchase in lieu of condemnation the
leased premises are totally unusable for the purposes stated in this lease, this
lease will terminate.  If after a condemnation or purchase in lieu of
condemnation the leased premises or Property are partially unusable for the
purposes of this lease, this lease will continue and rent will be reduced in an
amount proportionate to the extent the leased premises are unusable.  Any
condemnation award or proceeds in lieu of condemnation are the property of
Landlord and Tenant has no claim to such proceeds or award.  Tenant may seek
compensation from the condemning authority for its moving expenses and damages
to Tenant's personal property.



30.
ATTORNEY'S FEES: Any person who is a prevailing party in any legal proceeding
brought under or related to the transaction described in this lease is entitled
to recover prejudgment interest, reasonable attorney's fees, and all other costs
of litigation from the nonprevailing party.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 12 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
31.
REPRESENTATIONS: Tenant's statements in this lease and any application for
rental are material representations relied upon by Landlord.  Each party signing
this lease represents that he or she is of legal age to enter into a binding
contract and is authorized to sign the lease.  If Tenant makes any
misrepresentation in this lease or in any application for rental, Tenant is in
default.  Landlord is not aware of any material defect on the Property that
would affect the health and safety of an ordinary person or any environmental
hazard on or affecting the Property that would affect the health or safety of an
ordinary person, except:









32.
BROKERS:



  
A.
The brokers to this lease are:

 

      David R. Dunn   TX0375841   Cooperating Broker License No.   Principal
Broker   License No.               2221 East Lamar Blvd Suite #170, Arlington,
TX 76006   Address   Address                     817-640-9964   817-640-1217  
Phone Fax   Phone   Fax                   E-mail   E-mail           Cooperating
Broker represents Tenant.   Principal Broker: (Check only one box)      
þ    represents Landlord only.
     
o represents Tenant only.
     
o is an intermediary between Landlord and Tenant.

 
 
B.
Fees:

 
 
R
(1)
Principal Broker's fee will be paid according to:  (Check only one box).

 
 
 
R
(a)    a separate written commission agreement between Principal Broker and:

 

   
R Landlord
o Tenant.

 



 
o
(b)
the attached Addendum for Broker's Fee.

 
 
o
(2)
Cooperating Broker's fee will be paid according to:  (Check only one box).

 
 
o
(a)
a separate written commission agreement between Cooperating Broker and:

 
 
o Principal Broker
o Landlord
o Tenant.

 



 
o
(b)
the attached Addendum for Broker's Fee.

 
33.
ADDENDA:  Incorporated into this lease are the addenda, exhibits and other
information marked in the Addenda and Exhibit section of the Table of
Contents.  If Landlord's Rules and Regulations are made part of this lease,
Tenant agrees to comply with the Rules and Regulations as Landlord may, at its
discretion, amend from time to time.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 13 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
34.
NOTICES:  All notices under this lease must be in writing and are effective when
hand-delivered, sent by mail, or sent by facsimile transmission to:

 

  Tenant at the leased premises,   and a copy to: Sperry Van Ness/Dunn
Commercial Management Inc.     Address: 2221 East Lamar Blvd., Suite #170,
Arlington, TX 76006     Phone: 817-640-9964 Fax: 817-640-1217              
Landlord at:             Address: 2401 Ave J, Suite 100, Arlington, TX 76006    
    Phone: 817-640-2064 Fax: 817-640-6028               and a copy to:          
  Address:       Phone:   Fax:  

 
35.
SPECIAL PROVISIONS:

 
 
35.01 – The security deposit shall be paid in three payments of $1,793.00.  The
first payment will be due upon execution, the second payment in August 1st and
the third in September 1st, 2007.

 
 
35.02 – David R. Dunn is a licensed Real Estate agent in the state of Texas and
has ownership in the property.

 
36.
AGREEMENT OF PARTIES:

 
 
A.
Entire Agreement:  This lease contains the entire agreement between Landlord and
Tenant and may not be changed except by written agreement.

 
 
B.
Binding Effect:  This lease is binding upon and inures to the benefit of the
parties and their respective heirs, executors, administrators, successors, and
permitted assigns.

 
 
C.
Joint and Several:  All Tenants are jointly and severally liable for all
provisions of this lease.  Any act or notice to, or refund to, or signature of,
any one or more of the Tenants regarding any term of this lease, its renewal, or
its termination is binding on all Tenants.

 
 
D.
Controlling Law:  The laws of the State of Texas govern the interpretation,
performance, and enforcement of this lease.

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 14 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease concerning:
1221 Corporate Dr

 
 
E.
Severable Clauses:  If any clause in this lease is found invalid or
unenforceable by a court of law, the remainder of this lease will not be
affected and all other provisions of this lease will remain valid and
enforceable.

 
 
F.
Waiver:  Landlord's delay, waiver, or non-enforcement of acceleration,
contractual or statutory lien, rental due date, or any other right will not be
deemed a waiver of any other or subsequent breach by Tenant or any other term in
this lease.

 
 
G.
Quiet Enjoyment:  Provided that Tenant is not in default of this lease, Landlord
covenants that Tenant will enjoy possession and use of the leased premises free
from material interference.

 
 
H.
Force Majeure:  If Landlord's performance of a term in this lease is delayed by
strike, lock-out, shortage of material, governmental restriction, riot, flood,
or any cause outside Landlord's control, the time for Landlord's performance
will be abated until after the delay.

 

 
I.
Time:  Time is of the essence.  The parties require strict compliance with the
times for performance.

 



Brokers are not qualified to render legal advice, property inspections, surveys,
engineering studies, environmental assessments, tax advice, or compliance
inspections.  The parties should seek experts to render such services.  READ
THIS LEASE CAREFULLY.  If you do not understand the effect of this Lease,
consult your attorney BEFORE signing.
 
Preferred RX, LLC
 
Oak Hollow Partners LLC
Tenant
 
Landlord
     
By:
 
 
 
By:
   
Date
 
Date
      Printed Name:
Amanda Sneed
  Printed Name:
Laurie Knight
Title: CEO   Title: Owner

 

     
Tenant
 
Landlord
     
By
 
 
 
By:
   
Date
 
Date
      Printed Name:
Amanda Sneed
  Printed Name:
Laurie Knight
Title: CEO   Title:        

 

(TAR-2101) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 15 of 15 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
OAKHOLLOW BUSINESS PARK
RULES AND REGULATIONS
 
The following Rules and Regulations shall be observed by Tenant, Tenant's
employees and invitees for the safety, cleanliness, care, protection, comfort
and convenience of all tenants and occupants of the Property and shall be
applicable to the buildings, common areas, driveways, parking lots and to the
Demised Premises.  Any exception to these Rules and Regulations must first be
approved in writing by Landlord.  For purposes of these Rules and Regulations,
the term "Landlord" includes the property manager, the property manager's
employees and any other agent or representative authorized by Landlord to manage
or operate the Property.
 
Rules and Regulations:
 
1. Tenant may not conduct any auction, "flea market" or "garage sale" on the
Demised Premises nor store any goods or merchandise on the Property except for
Tenant's own business use.  Food may not be prepared in the Demised Premises
except in small amounts for consumption of Tenant.  Vending machines or
dispensing machines may not be placed in the Demised Premises without Landlord's
written approval.  The Demised Premises may not be used or occupied as sleeping
quarters or for lodging purposes.  No birds or animals shall be kept in or about
the Property.
 
2. Tenant shall not obstruct sidewalks, driveways, loading areas, parking areas,
hallways, and other similar areas designated for the collective use of tenants,
or use such areas for Tenant's storage, temporary or otherwise, or for any
purpose other than ingress and egress to and from the Demised Premises.  Tenant
shall comply with parking rules and guidelines as may be posted on the Property
from time to time.
 
3. Tenant shall not make any loud noises, unusual vibrations, unpleasant odors,
objectionable or illegal activities on the Property.  Tenant shall not permit
the operation of any equipment in the Demised Premises that could annoy other
occupants of the Property.  Tenant shall not interfere with the possession of
other tenants of the Property.
 
4. Tenant may not bring any flammable, explosive, toxic, noxious, dangerous or
hazardous materials onto the Property.
 
5. Tenant shall not create any openings in the roof or exterior walls, or make
any alterations, additions or improvements to the Demised Premises without the
prior written consent of Landlord.  Routine installation and construction of
normal communication devices which do not require any holes in the roof or
exterior walls of the Property do not require the written approval of Landlord.
 
6. Movement into or out of the building through public entrances, lobbies or
corridors which requires use of a hand truck, dolly or pallet jack to carry
freight, furniture, office equipment, supplies and other large or heavy
material, must be done at times and in a manner so as not to unduly
inconvenience other occupants of the Property.  All wheels for such use must
have rubber tires and edge guards to prevent damage to the building.  Tenant
shall be responsible for and shall pay all costs to repair damages to the
building caused by the movement of materials by Tenant.
 
7. Requests by Tenant for building services, maintenance and repair must be made
in writing to the office of the property manager.  Tenant shall give prompt
written notice to Landlord of any significant damage to or defects in the
Demised Premises or the Property, especially including plumbing, electrical and
mechanical systems, heating, ventilating and air conditioning systems, roofs,
windows, doors, foundations and structural components, regardless of whose
responsibility it is to repair such damage.
 

Rules and Regulations – November 1998  Page 1 of 3

 
 
 

--------------------------------------------------------------------------------

 
 
8. Tenant shall not change locks or install additional locks on doors without
the prior written consent of Landlord.  If Tenant changes locks or installs
additional locks on the Property, Tenant shall within five days thereafter
provide Landlord with a copy of each separate key to each lock.  Upon
termination of Tenant's occupancy of the Demised Premises, Tenant must surrender
all keys to the Demised Premises and to the Property to Landlord.  Additional
keys may be obtained from the Landlord at the cost of the Tenant.
 
9. Harmful liquids, toxic wastes, bulky objects, insoluble substances and other
materials which may cause clogging, stains or damage to plumbing fixtures or
systems must not be placed in the lavatories, water closets, sinks or
drains.  Tenants must pay the costs to repair and replace drains, plumbing
fixtures and piping which is required because of damage caused by Tenant.
 
10. Tenant shall cooperate with Landlord and other occupants of the Property in
keeping the Property and the Demised Premises neat and clean.  Tenant will not
place or allow to be placed in the building hallways or common areas any waste
paper, dust, garbage, refuse or anything whatever.  Nothing may be swept, thrown
or left in the loading areas, parking lots or any other common areas on the
Property.  All trash and debris must be properly placed in receptacles provided
therefor.
 
11. No window screens, blinds, draperies, awnings, solar screen films, window
ventilators or other materials visible from the exterior of the Demised Premises
may be placed in the Demised Premises without Landlord's approval.  Landlord is
entitled to control all lighting that may be visible from the exterior of the
building.
 
12. Tenant shall not mark, drill into or in any way deface the walls, ceilings,
partitions, floors or other parts of the Demised Premises and the Building
unless Landlord has provided consent to do so.
 
13. If the Tenant desires any electrical or communications wiring, the Landlord
reserves the right to direct qualified persons as to where and how the wires are
to be introduced, and without such directions no borings or cutting for wires
shall take place.  No other wires or pipes of any kind shall be introduced
without the prior written consent of the Landlord.
 
14. No advertisement sign, notice, handbill, poster or banner may be exhibited,
distributed, painted or affixed upon the Property.  No directory of tenants is
allowed on the Property other than that provided by Landlord.
 
15. Tenant agrees to cooperate with and assist Landlord in the prevention of
peddling, canvassing and soliciting on the Property.
 
16. Tenant accepts any and all liability for damages and injuries to persons and
property resulting from the serving and/or sales of alcoholic beverages on or
from the Property.
 
17. Normal building business hours are established by the Landlord from time to
time.
 

Rules and Regulations – November 1998  Page 2 of 3

 
 
 

--------------------------------------------------------------------------------

 
 
18. The parking of automobiles, trucks and any other motorized or nonmotorized
vehicle shall be subject to reasonable regulations of the Landlord.  The
Landlord shall not be responsible for damage to or theft of any vehicle, its
accessories or contents.  Tractor-trailer traffic is prohibited.  Storage
trailers may not be parked on the property.  No vehicles may be left on the
property overnight or inoperable.  Vehicle repairs are not allowed on
property.  No vehicles which include signage "For Sale" may be parked on the
property.  Recreational vehicles may not be parked on the properly at any
time.  Tenant parking spaces have been estimated to be approximately four spaces
per one thousand square feet of Tenant's own leased premises.
 
19. The Tenant shall be entitled to have its name shown upon the directory board
of the building and at one of the entrance doors to the Leased Premises,
initially at the Landlord's expense.  Any future signage change will be at the
Tenant's expense.  The Landlord shall in its sole discretion design the style of
such identification and allocate the space on the directory board for the
Tenant.
 
20. The Tenant shall take care of the carpets and window treatments in the
Leased Premises and shall arrange for the carrying out or regular cleaning and
shampooing of carpets and cleaning of window treatments in a manner acceptable
to the Landlord.  Tenant will use protective mats under chairs.
 
21. Landlord will not be responsible for lost or stolen property, money or
jewelry from Tenant's leased area or public area regardless of whether such loss
occurred when area is locked against entry or not.
 
The Landlord shall have the right to make such other and further reasonable
rules and regulations and to alter the same as in its judgment may from time to
time be needed for the safety, care, cleanliness and appearance of the Property
and for the preservation of good order therein and the same shall be kept and
observed by the Tenants, their employees and invitees.  The Landlord also has
the right to suspend or cancel any or all of these rules and regulations herein
set out.  Revisions and additions will be binding upon the Tenant as if they had
been originally prescribed herein when furnished in writing by Landlord to
Tenant, provided the additions and revisions apply equally to all tenants
occupying the Property.  Any failure or delay by Landlord in enforcing these
Rules and Regulations will not prevent Landlord from enforcing these Rules and
Regulations in the future.  If any of these Rules and Regulations is determined
to be unenforceable, it shall be severed from this Lease without affecting the
remainder of these Rules and Regulations.
 

Rules and Regulations – November 1998  Page 3 of 3

 
 
 

--------------------------------------------------------------------------------

 
 
[img_ex102002.jpg] 
[img_ex102003.jpg]
[img_ex102004.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Dunn Commercial, LP
[img_ex102001.jpg]
 
Texas Association of Realtors®
COMMERCIAL LEASE EXPENSE REIMBURSEMENT ADDENDUM
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED
©Texas Association of REALTORS®, Inc. 2002
 
ADDENDUM TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING THE
LEASED PREMISES AT 1221 Corporate
Dr                                                                                          
 
 
In addition to rent stated in the lease, Tenant will pay Landlord the additional
rent described in this addendum.  Tenant will pay the additional rent each month
at the time the base-monthly rent in the lease is due.
 
A. 
Method:  The additional rent will be calculated under the following method:

 



R
(1)
Base-year expenses:  Each month Tenant will pay Tenant's pro rata share of the
projected monthly expenses for the Property that exceed the amount of the
monthly base-year expenses for:

    R
(a)
operating expenses.

    R
(b)
the following expenses: R taxes, R insurance, R CAM, £ roof and structural.





 
£
(2)
Expense-stop:  Each month Tenant will pay Tenant's pro rata share of the
projected monthly expenses for the Property that exceed $_________________ per
square foot per year for:

    £
(a)
operating expenses.

    £
(b)
the following expenses: £ taxes, £ insurance, £ CAM, £ roof and structural.

 





£
(3)
Net: Each month Tenant will pay Tenant's pro rata share of the projected monthly
expenses for the Property for:



 

    £
(a)
operating expenses (note that taxes, insurance, and CAM are included in
operating expenses);
   
£
(b)
taxes;
   
£
(c)
insurance;
     
£
(d)
CAM;
     
£
(e)
roof and structural;
   
£
(f)
____________________________________________________________.
            £ (4) Fixed Reimbursements: Each month Tenant will pay the stated
amounts for the Property for:    
£
(a)
operating expenses:
$_________________ per month;
      (note that taxes, insurance, and CAM are included in operating expenses);
   
£
(b)
taxes:
$_________________ per month;
   
£
(c)
insurance:
$_________________ per month;
   
£
(d)
CAM:
$_________________ per month;
   
£
(e)
roof and structural:
$_________________ per month;
   
£
(f)
____________________:
$_________________ per month.

 
B.
Definitions:

      
 
(1)
"Tenant's pro rata share" is      6     %

 
 
(2)
"Base-year expenses" means the expenses checked under A(1) incurred by Landlord
for the calendar year     2008    .  "Monthly base-year expenses" means
base-year expenses divided by 12.

 
 
(3)
"Roof and structural expenses" means the cost to maintain, repair, and replace
the Property's structural and common area components including the Property's
foundation, load-bearing walls, roof and roof components (for example, roof
covering, deck, flashing, and skylights), and parking lot.

 

(TAR-2103) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 1 of 2 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 
 
Expense Reimbursement Addendum concerning:
1221 Corporate Dr

 
 
(4)
"Operating expenses" means all of Landlord's expenses reasonably incurred to
maintain, repair, operate, secure, insure and own the Property.  Operating
expenses do not include capital expenditures, interest, depreciation, tenant
improvements, and brokers' fees.  The following expenses are included in
operating expenses, but operating expenses are not limited to the following:

 
(i)
"CAM" means common area maintenance expenses which are the cost to own, operate,
repair, and maintain the common areas that are part of the Property and are
available for the common use of all tenants (for example, security, lighting,
painting, cleaning, decorations, utilities, trash removal, pest control,
promotional expenses, and other expenses reasonably related to the common
areas);

 
(ii)
"insurance" means Landlord's costs to insure the leased premises and Property
including but not limited to insurance for casualty loss, general liability, and
reasonable rent loss; and

 
(iii)
"taxes" means the real property ad valorem taxes assessed against the leased
premises and Property inclusive of all general and special assessments and
surcharges.

 
C.
Projected Monthly Expenses:  This paragraph does not apply if Paragraph A(4)
applies.  On or about December 31 of each calendar year Landlord will project
the applicable monthly expenses (those that Tenant is to pay under this
addendum) for the following calendar year and will notify Tenant of the
projected expenses.  The projected expenses are based on Landlord's estimates of
such expenses.  The actual expenses may vary.

 
 
Notice:  If Paragraph A(1), A(2), or A(3) applies:  (i) the applicable projected
monthly expenses for the calendar year in which the above-referenced lease
commences is $_______________ per square foot; and (ii) the total rentable area
of the Property presently used by Landlord for calculating expense
reimbursements is ___________________ square feet.

 
D.
Reconciliation:  This paragraph does not apply if Paragraph A(4)
applies.  Within a reasonable time after the end of each calendar year, Landlord
will notify Tenant of the actual costs of the applicable expenses (those that
Tenant is to pay under this addendum) for the previous year.  If the actual
costs of the applicable expenses exceed the amounts paid or owed by Tenant for
the previous year, Tenant must pay the deficient amount to Landlord within
     15      days after Landlord notifies Tenant of the deficient amount.  If
the actual costs of the applicable expenses are less than the amounts paid by
Tenant for the previous year, Landlord will refund the excess to Tenant or will
credit the excess to Tenant's next rent payment.  Tenant may audit or examine
those items in Landlord's records that relate to Tenant's obligations under this
addendum.  Landlord will promptly refund to Tenant any overpayment revealed by
an audit or examination.  If the audit or examination reveals an error of more
than 5% over the amounts Landlord collected in a calendar year from Tenant under
this addendum, Landlord will pay the reasonable cost of the audit or
examination. Landlord may not seek a deficiency from Tenant under this paragraph
if Landlord fails to timely provide the required notice.

 
E.
Special Provisions:

 

Oakhollow Partners LLC     Landlord  
Tenant
     
By:
     
By:
        Date       Date                             Landlord  
Tenant
              By:       By:    
Date
 
Date

 

(TAR-2103) 6-7-02 Initialed for identification by Tenants: _____, _____, and
Landlord:  _____, _____ Page 2 of 2 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    Provided by David R. Dunn, SIOR,
CCIM 08/04/2006        ID:  Blank

 
 
 

--------------------------------------------------------------------------------

 


[img_ex102005.jpg]
MODIFICATION OF COMMERCIAL LEASE AGREEMENT
 
This Modification of Commercial Lease Agreement (the "Modification") is entered
into by and between the undersigned Landlord and Tenant, to modify the
Commercial Lease Agreement (the "Lease") having an Effective Date of July 23,
2007 , covering the Demised Premises described as Brookhollow/Arlington Addition
Blk 2 Lot 3R with an address of 1221 Corporate Dr. E, Arlington, TX 76006 in
Tarrant County, Texas. In consideration of the provisions contained herein,
Landlord and Tenant agree as follows:
 
R      A.    The Base Rent is changed to $   4796.00                          
per month beginning   June 1, 2012               .
 
R      B.    The Commencement Date of the Lease is changed to or confirmed as
___________________________.
 
R      C.    The Expiration Date of the Lease Term is changed to or confirmed as
 May 31, 2017                                  .
 
R      D.    Paragraph   4A   is changed to read as follows:
 
Landlord agrees to abate Base Rent for the Months of June 2012, July 2012 and
August 2012. Tenant must provide Landlord all paid receipts which must be
consistent with the attached bid in scope. Tenant will be allowed to terminate
their dumpster requirement per the lease agreement.
 
EXCEPT as expressly changed by this Modification, all of the provisions set
forth in the Lease (as may have been previously modified) are confirmed and
ratified and shall remain in full force and effect. All capitalized terms used
in this Modification, which are not defined in this Modification, have the
meanings given to them in the Lease. This Modification is effective as of the
last date beneath the signatures of Landlord and Tenant below.
 

LANDLORD   TENANT           Oak Hollow Partners  
Preferred RX, LLC
          By [Signature]:
 
  By [Signature]:
 
  Name: 
Laurie Knight
  Name: 
 
  Title: 
Owner 
  Title: 
 
  Date of Execution:     Date of Execution:                 ALL GUARANTEES of
the Lease shall remain in full force and effect.  This Modification is agreed to
and accepted by Guarantor for the purpose of confirming and ratifying the
continuing validity of the Guarantor's guaranty of the Lease, as amended herein.
  GUARANTOR       By [Signature]:     THE BROKERS agree to and accept this
Modification.   Name:                PRINCIPAL BROKER  
COOPERATING BROKER
            Sperry Van Ness Dunn Commercial Mgmt., Inc.                   
By [Signature]: 
    By [Signature]:     Name:  David R. Dunn CCIM, SIOR   Name:     

 
Copyright Notice: This form is provided for the use of members of the North
Texas Commercial Association of Realtors, Inc. Permission is hereby granted to
make limited copies of this form for use in a particular Texas real estate
transaction. Contact the NTCAR office to confirm that you are using the current
version of this form.
 
 

--------------------------------------------------------------------------------

                                                             